Case 6:21-cv-00468-MK   Document 1-3   Filed 03/29/21   Page 1 of 5




                   EXHIBIT B
Case 6:21-cv-00468-MK   Document 1-3   Filed 03/29/21   Page 2 of 5




                   between


               DAS
               DEPARTMENT OF
               ADMINISTRATIVE
               SERVICES                                       CJ



                        and                              22(Dili]
                    SEIU
               SERVICE EMPLOYEES

             INTERNATIONAL UNION,

               LOCAL    503,   OPEU




                                                                   1-Exhibit B
    Case 6:21-cv-00468-MK                         Document 1-3                Filed 03/29/21               Page 3 of 5




Section 10. Union Stewards IMII be granted mutually              least ten (10) workdays before th e conference
agreed upon time off during regularly scheduled working               The Union President or Executive Di rector shall, at
hours to investigate and process grievances, and to              his/her request, be given re lease time from his/her posrtion
represent bargaining unit employees in investigatory             for a period not to exceed the term of his/her office for the
interviews, upon notice to their immediate supervisor. If the    performance of Union duties directly related and central to
permitted activities would interfere with the work the           the collective bargaining relationshi p. However, if the
Steward or employee is expected to perform, the                  Union President or Executive Dire ctor re quests re lease
immediate supervisor shall, 1Mthin the next workday,             time for less than his/her full regular schedule, such release
arrange a mutually satisfactory time for the requested           time shall be subject to the Employer's approval based on
activity. Upon request of an employee who has received a         the operating needs of the employee's work unit. The
w ritten disciplinary action, a Union Steward may use            Union shall, within thirty (30) days of payment to the
Agency time to investigate the disciplinary action before the    President or Executive Director, reimburse the State for
filing of a w ritten grievance pursuant to Article 21 of the     payment of appropriate salary, benefits , paid leave time,
Agreement. Request for the use of Agency tim e to meet           pension, and all other Employer-related costs. The Union
with the employee or communicate by telephone, if the            shall indemn ify and the Union and President hold the State
employee is not at the same worksite, shall be pursuant to       harmless against any and all claims, damages, suit s, or
Article 10 and 10.1-10.5 of this Agreement.                      oth er forms of liability which may arise out of any action
Section 11. Union Stewards will receive their regular rate       taken or not taken by the State for the purpose of
of pay for time spent processing grievances and                  complying with this Section.
representing bargaining unit employees in inv estigatory         Section 14.
interviews as described in Article 20 and Article 21 during      (a) Upon timely request, the Department of Administrative
their regularly scheduled hours of employment. However,               Services shall make available at no cost to the Union
only one (1) Union Steward will be in pay status for any one          the latest copy of any SEI U Local 503, OPEU
(1) grievance except where a grievance involves                       bargaining unit employee statistical and expend iture
employees in more than one (1) Agency or where another                repo rts re lative to employment and benefits currently
Steward within the same Agency and work location                      produced by th e Department of Administrative Services
accompanies a Steward, appointed during the preceding                 which do not require manual or machine editing to
twelve (12) months, to attend meetings with management                remove confidential data or non-SEIU Loca l 503,
related to a maximum of two (2) grievances during their               OPEU bargain ing unit employee data . Such request
regular working hours. Supervisors may request that                   must be made in advance of the preparation of the
Stewards maintain and submit a monthly activity report of             repo rts. If new and appropriate employee statistical
work time spent investigating and processing grievances.              and expenditure reports are produced by the
      The Union shall indemnify and the Union and President           Department of Administrative Se rvices, the Department
hold the State harmless against any and all claims,                   and the Union may mutually agree in adv ance to
damages, suits, or other forms of liability which may arise           provide such reports at no cost.
out of any action taken or not taken by the State for the        (b) Upon request, the Department of Administrative
purpose of complying with this Section .                              Services shall make available to the Union at cost any
Section 12. The Employer is not responsible for any                   SEIU Loca l 503, OPEU bargaining unit employee
compensation of employees or their representative for time            statistical and expenditure data re lative to employment
spent processing grievances or distributing Union material            and benefits which is possible to produce , although not
outside their regularly schedu led hours of employment.               normally      produced,     by    the    Department      of
The Employer is not responsible for any travel or                     Administrative Services. Data that are not nonmally
subsistence expenses in curred by a grievant or Union                 produced, but possible to produce, inc lude manua l or
Steward in the processing of grievances.                              machine editing of existing reports to remove
Section 13. Official Union delegates and members of the               confidential data or data on non-SEI U Local 503,
SEIU Local 503, OPEU, Board of Directors shall be granted             OPEU bargaining unit employees or data or reports
personal leave, accrued vacation leave, accrued                       that require new development.
compensatory time, or leave of absence without pay at            (c) The Agency sha ll furnish monthly to th e Union a list of
their request to attend th e Union's biennial General Council         new employees hired into positions represented by the
or th e SEIU quadrennial International Co nvention.                   Un ion. The list shall conta in th e name, classification,
      The Union shall notify the Agency of the names of               date of employment, transfer if known, and worksit es of
official delegates and board members who shall attend                 the new employees.
General Council, at least thirty (30) days in advance of the     Section 15. Dues Deduction.
date of the General Council. In emergency situ ations            (a) Upon written request from an employee, monthly Union
where the Union is unable to prov ide thirty (30) days                dues plus any additional vo lunta ry Union deductions
advance notice, delegates and board members shall be                  shall be deducted from the employee's salary and
granted leave with less than thirty (30) days notice unless,          remitted to th e Union . Addrtionally, upon written notice
by granting such leave, the Agency will suffer undue                  from the Union, authorized increases in Un ion dues in
hardship.                                                             the form of special assessments, shall be dedu cted
      Subject to the employee's work unrt operating                   from the employee's salary and remitted to the Union
requirements, official Union Stewards shall be granted                according to th is Section. Such notice shall include the
personal leave, accrued vacation leave, accrued                       amount and duration of the authorized special
compensatory time, or leave of absence without pa y at                assessment(s).         Upon w ritten notice from the
their request to attend the Union 's annual Steward                   employee, payroll deduction fo r month ly Union dues
Conference. S uch req uest wi ll be submitted in writing at           wi ll cease and Section 16 of this Article IMII apply. All

5                                     2009-2011 SE/U Local 503, OPEU!State of Oregon CBA




                                                                                                                             2-Exhibit B
Case 6:21-cv-00468-MK                                  Document 1-3                    Filed 03/29/21                    Page 4 of 5




    applications for Union membership or dues                                   data files of all SEI U Local 503, OPEU-represented
    cancellation shall be submitted by the employee to the                      employees and all SEIU Local 503, OPEU members
    Union .     All applications for membership or dues                         which would contain the following information:
    cancellation which an Agency receives shall be                                 •   Employee Identification Number
    promptly forwarded to the Union.               Employee                        •   Employee name
    applications for Union membership or dues                                      •   Agency
    cancellation will be submitted by the Union to the                             •   Report distribution code
    Agency payroll offices seven (7) working days prior to                         •   Home address
    the first of each month for payroll deduction.                                 •   Position nu mber (when applicable)
(b) Dues Deduction Register. An alphabetical listing of                            •   Base pay
    dues deducted for the previous month for SEI U Loca l                          •   Benefit pay (any nonwork ing time for which the employee is
    503, OPEU members by Agency shall be forwarded                                     paid)
    electronically to the Union by the third workday for                           •   Gross pay
    each month with the dues check. The listing shall be                           •   Premium pay (overtime, shi1t differentia l, hazard duty pay)
    compiled and mailed by the Payroll centers (e .g., Joint                       •   Dues amount deducted
    Payroll) and shall list the employee's name (last, first,                      •   Designation (member, fair share payer, nondues payer)
    middle initial), Employee Identification Number, amount                        •   Representation code
    deducted, base pay, classification number, and                                 •   Month and year of the pay period
    representation code.                                                       Additionally, the Employer shall provide monthly
(c) Dues Adjustment Summaries for SEIU Local 503                               electronic data from person nel data fi les of all SE IU
    OPEU Members. Summaries will be forwarded by the                           Local 503-represented employees which contain the
                                                           th
    Agency payroll office to the Union by the tenth (10 )                      following information :
    workday of the following month . The Dues Adjustment                           • Employee Identification Number
    Summary will reconcile the previous month 's                                   • Employee name
    remittance wrth the current month's remittance. The                            •   Horne address
    Dues Adjustment Summary will be an alphabetical                                •   Agency
    listing and shall show the follo"Mng:                                          •   Home phone number (if available on system)
      • Name (last name first, full first name, middle initial)                    •   Work phone number (if available on system)
      • Formatted Employee Identification Number                                   •   Hire date
      • Prior month deduction                                                      •   Service date
      • Current month deduction                                                    •   Strikeable code
      • Variance (difference between prior month deduction and                     •   Leave record cOOe
        current month)                                                             •   Leave record date
      • Reason for change in dues deduction amount (correction for                 •   Appointment type
          previous month's error and explanation , salary increase ,               •   Report distribut ion code
          salary decrease, hourly, part-time , new member,                         •   Month and year of the personnel data
          cancellation , transfer to or from which Agency, layoff,        With in sixty (60) calendar days of sign ing the 2005-2007
          retirement, termination, name change, leave of absence          Agreement, the Agencies will forwa rd to the Un ion
          without pay, return from leave of absence without pay, end      definitions fo r report distribution codes and updates as
          or beginning of season for seasonal employee).                  requested.
    The Union recognizes that the above information may                   (h) Th e Union ag rees to pay the one-time reasonable cost
    require hand editing and/or notations. Therefore, on ly                   associated with reprogramming to comply with
    repeated errors or omissions will be considered a                         formatting and additions for providing the information
    v iolation of this Section .                                               requested by th e Union in Sections 14 and 15. It is
          The Union shall notify the Agency payroll offices of                 understood that the Employer is not required to provide
    any requ ired corrections resulting from this Section.                     information not c urrently available in the database but
(d) The Agency sha ll continue to deduct dues from                             rather will prospectively gather such info rmation.
    employees as long as the employee remains on the                      (i) Special Reports. Upon request, the payro ll centers will
    same designated payroll, except when the employee                          make available to the Union at cost, on a timely basis
    requests cancellation of the dues deduction in writing,                   th e foll owing reports
    including reemployed seasonals and employees                                  (1) An alphabetical listing of the names of all
    recalled from layoff lists.                                               SEIU Local 503 , OPEU-represented employees within
(e) Upon retu rn from leave of absence or leave 1Mthout                       an Agency ;
    pay, the Agency shall reinstate the payroll deduction of                      (2)    An alphabetical listing of all SEIU Local 503,
    Union dues from those workers who were having dues                        O PEU fair share payers by Agen cy. These reports
    deducted immediately prior to taking leave.                               shall contain:
                                                                                       •   Employee name;
(f) If a Union member transfers to another Agency                                      •   Employee Identification Number;
    represented by SEIU Loca l 503, OPEU, the gaining                                  •   Classification with representation code;
    Agency will design ate the employee as a transfer on                               •   Report distribution code and definition code; and,
    th e new employee list referenced in Section 14(c) if the                          •   Work City (if available)/County code.
    gaining Agency is aware the employee has transferred                  U)    The Parties agree th at if th e Employer adopts a
    Th e employee need not complete a new membership                            biweekly pay plan this Section of th e Contract will be
    application                                                                 open ed to negotiate any issues inc luding but not
(g) Each payro ll center shall provide monthly electron ic                      li mited to readjusting reports and due dates.

                                              2009-2011 SE/U Local 503, OPEU/S tate    of Oregon CBA                                                6




                                                                                                                                                3-Exhibit B
    Case 6:21-cv-00468-MK                              Document 1-3                Filed 03/29/21                  Page 5 of 5




(k) The Union shall indemnify and hold the Employer                            retirement, termination , name change, leave of absence
    harmless against claims, demands, suits, or other                          without pay, return from leave of absence without pay, end
    forms of liability which may arise out of action taken by                  or beginning of season for seasonal employee).
    the Employer for the purpose of complying with the                    The Union recognizes that the above information may
    provisions of this Article.                                           requ ire hand editing and/or notations. The refore, only
(I) The Employer will bill the Union for any additional costs             repeated errors or om issions wi ll be co ns idered a
    associated with preparing information not already                     vio lation of th is Section.
    specifically contained in this Article. Upon request, the                   The Un ion sha ll notify the Agency payroll offices of
    Employer will meet wrrh the Union to discuss the                      any required corrections resulting fro m this Section .
    Employer providing an addrrional standard magnetic                (f) The Union shall indemnify and hold th e Employer
    tape format for information the Union requires.                       harmless against any and all claims, damages, suits,
(m) Any additional information requested under this                       or other forms of liability which may arise out of an y
    Section may be made electronically available to the                   action taken or not taken by the Em ployer for the
    Un ion where reasonably feasible.                                     purpose of compl ying w ith th e provisions of this Article.
Section 16. Fair Share.                                               (g) Any additional information requested under this
(a) All employees in the bargaining unit who are not                      Section may be made available electronically to the
    members of the Union shall make fair share payments                   Un ion.
    in lieu of dues to the Union .                                    Section 17.         Other Deductions.        Voluntary payroll
(b) Fair share deductions shall be made in the first full             deductions made to the Union for employee benefits will be
    month of employee service but shall not be made for               submitted at the same time as regu lar dues deductions.
    any month in which an employee works less than                        No late r than the fifteenth (15th) of each month, the
    thirty-two (32) hours. An employee shall have fair                Union shall receive a benefit register fo r each be nefit listing
    share deducted from his/her check for each month or               each employee, the amount deducted, and the purpose of
    part month in excess of thirty-two (32) hours they work           the dedu ction .
    thereafter.                                                       (See Letters of Agreement in Appendix A. )
(c) Bargaining unit members who exercise their right of
    non-association, for example, when based on a bona                ARTICLE 10.1C-UNION STEWARDS
    fide religious tenet or teaching of a church or religious         (Employment Department)
    body of which such employee is a member, shall pay                Section 1. Union Business. All Union business is to be
    an amount of money equivalent to regular monthly                  co nducted du ring employee's non-duty hours unless
    Union dues to a nonreligious charity or to another                specified otherwise in this Agreement
    charitable organization mutually agreed upon by the               Section 2. Two (2) Union Stewards for each worksite
    employee and the Union and such payment shall be                  except that for the Salem Administratio n Office , the Union
    remitted to that charity by the employee in accordance            may designate up to eight (8) employees w ho will be
    with ORS 2 43.666. At time of payment, notice of such             recognized as official Stewa rds. In addit ion to the names
    payment shall simultaneously be sent to the Employer              of the Salem Admin istrative Office Stewards, the Union will
    and the Union by th e employee.                                   designate the sections each of them represents.
(d) Fair Share Deduction Register An alphabetical listing             Section 3. In add ition to the above, the Union may
    of SEIU Local 503, OPEU fair share deductions for the             designate up to three (3) Stewards for the Portland Metro
    previous month by Agency shall be forwarded to the                Area UI Center, two (2) Stewards for the Eugene UI Call
    Un ion by the third (3'd) workday of each month with the          Center, and two (2) Stewards fo r the Bend UI Center.
    month's remittance. The listing sha ll be compiled and            Section 4. The Un ion will provide the Agency with an
    mailed by the payroll centers (e.g., Joint Payroll) and           updated designated Steward list by th e tenth (10th ) of each
    shall show employee's name (last, first, middle initial),         month, which will include the Steward's name and worksite.
    Employee Identification Number, amount deducted,                  The Union also will timely notify the Agency of the official
    base pay, classification number, and representation               officers of the Union, includ ing the Chief Steward .
    code.
(e) Fair Share Adjustment Summaries for SEIU Local 503                ARTICLE 10.1M-UNION STEWARDS
    OPEU Members. Summaries will be forwarded by the                  (OHS Non-Institutions)
    Agency payroll office to the Union by the 10th workday            Section 1. Union Business. All Union business is to be
    of the following month. The Fair Share Adjustment                 co nducted during employee's non-duty hours unless
    Summary will reconcile the previous month's                       specified otherwise in this Agreement
    remittance with the current month's rem ittance. The              Section 2. The Union w ill make every effort to ensure an
    Fair Share Adjustment Summary will be an                          even distribution of Steward representation of all bargaining
    alphabetica l listin g and shall show the following               unit employe es.
      • Name (last name first, full first name, middle initial)       Section 3. The Union will provide OHS HR with an
                                                                                                                         th
      • Formatted Employee Identification Number                      updated designated Steward list by the tenth (10 ) of each
      • Prior month deduction                                         month. The list wi ll include the Steward 's name and
      • Current month deduction                                       worksite.
      • Variance (difference between prior month deduction and
        current month)                                                ARTICLE 10.2-UNION ORGANIZER VISITATIONS
      • Reason for change in du es deduction amount (correction for   (Institutions Coalition)
        previous month's error and explanation , salary increase ,    Section 1.      Union Organizers, w ith approval from a
        salary decrease,      hourly, part-time, new member,          responsible manager, sha ll be allowed reasonable contact
          cancellation, tran sfer to or from which Agency, layoff,    with bargainin g unit me mbers on Agency facilities The

7                                         2009-2011 SE/U Local 503, OPEU!State of Oregon CBA




                                                                                                                                     4-Exhibit B
